The following memorandum was filed September 9, 1935 :
Per Curiam
{on motion for rehearing). Attention is called in the brief in support of the motion for rehearing to a misstatement in the statement of facts preceding the opinion of the court to the effect that upon its purchase from the original local utility of its franchise and property the plaintiff discarded a generating plant included in the purchase. The original utility had no generating plant, but purchased its current from another Utility supplying current wholesale. Correction is hereby made of the statement of facts in that regard.
A motion for a rehearing was denied, with $25 costs, on September 10, 1935.